Central Pacific Plaza PO Box 3590 Honolulu Hawaii 96811-3590 Telephone 808-544-0500 Fax Line 808-531-2875 VIA EDGAR AND EMAIL July 2, 2014 Mr. Gus Rodriguez Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549-4561 Re: Central Pacific Financial Corp. Form 10-K for Fiscal Period Ended December 31, 2013 (File No. 001-31567) Dear Mr. Rodriguez, Central Pacific Financial Corp. (the “Company”) hereby advises the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) that the Company has received the Staff’s letter dated June19, 2014 (the “Comment Letter”), regarding the Staff’s review of the Company’s response to the Staff’s May 8, 2014 letter. The Comment Letter requests that the Company respond within ten (10)business days from the date thereof, or inform the Staff of when the Company would provide a response. The Company respectfully requests an additional five (5)business days to respond to the Comment Letter due to time constraints associated with our quarter end. The Company is committed to responding to the Comment Letter promptly and intends to provide a response to the Staff no later than Friday, July11, 2014. If you have any questions concerning this letter please do not hesitate to contact me at (808) 544-6881. Sincerely, /s/ Denis Isono Executive Vice President and Chief Financial Officer
